DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 and 7/21/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-10 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Sasaki (US 2003/0146187)

Regarding claim 1 Sasaki teaches a micro-optical bench comprising:
a substrate (30) having a multi-layer trench (32, 34) (Para. 0057); 
and a micro-lens aligned by and mounted to the substrate in the multi-layer trench (para. 0032).

Regarding claim 2 Sasaki teaches a micro-optical bench where the multi-layer trench comprises a first trench (22,32) and a second trench (24,34), where the second 

Regarding claim 3 Sasaki teaches a micro-optical bench, where the micro-lens has a patterned notch (140), and where the patterned notch of the micro-lens is adhered to the first trench (para. 0058).

Regarding claim 4 Sasaki teaches a micro-optical bench, where a portion of the micro-lens extends into the second trench and below the first trench (see fig. 7).

Regarding claim 5 Sasaki teaches a micro-optical bench, where only a portion of the patterned notch contacts the first trench (para. 0058).

Regarding claim 8 Sasaki teaches a micro-optical bench further comprising an epoxy between the micro-lens and the second trench (55).

Claims 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Uekawa et. al. (US 2004/0240085)

Regarding claim 11 Uekawa teaches a micro-optical bench comprising a substrate (para. 0174); 
and a micro-lens mounted on the substrate (para. 0117), 

the diced edges forming an angle with each of the lateral side faces that is less than 90° (B: see annotated fig. 17(B) below), 
and where the micro-lens has a lens center that extends parallel to an upper one of the diced edges (para. 0171).

    PNG
    media_image1.png
    141
    311
    media_image1.png
    Greyscale


Regarding claim 12 Uekawa teaches a micro-optical bench, where the micro-lens comprises a patterned notch (10a, 10b, 10c) in a bottom one of the diced edges (para. 0113).

Regarding claim 13 Uekawa teaches a micro-optical bench, where the pattern notch extends at an angle with respect to the lens center (see fig. 3(A)).

Regarding claim 16 Uekawa teaches a method of manufacturing a micro-optical bench, the method comprising:
forming a trench (242,213) in a micro-optical bench substrate (para. 0174);
aligning a micro-lens over the trench (para. 0172); 
and placing the micro-lens, by utilizing a pick-and-place machine, in the trench (para. 0172).

Regarding claim 17 Uekawa teaches a method of manufacturing a micro-optical bench, where aligning of the micro-lens further comprises aligning an alignment groove (10a, 10b, 10c) in the micro-lens with an alignment mark on the micro-optical bench substrate (para. 0113) by utilizing a camera (para. 0172).

Regarding claim 19 Uekawa teaches a method of manufacturing a micro-optical bench, where the diced edge of the micro-lens forms an angle less than 90° with two adjacent lateral side faces of the micro-lens (see fig. 17(B).

Regarding claim 20 Uekawa teaches a method of manufacturing a micro-optical bench, where the lens center extending through the micro-lens from a first one of the lateral side faces to a second one of the lateral side faces (para. 0171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2003/0146187) in view of Edwards (US 2006/0098919).

Regarding claim 6 Sasaki teaches a micro-optical bench, except for further comprising a metal layer between the micro-lens and the first trench.
Edward teaches a metal layer between the micro-lens and the first trench (para. 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the substrate as taught be Sasaki with a copper layer as taught by Edwards for the benefit of increased adhesion and thermal stability of the system.

Regarding claim 9 Sasaki teaches a micro-optical bench, where the substrate comprises a silicon substrate (para. 0010).
Sasaki does not teach where the substrate contains copper.
Edwards teaches where the substrate contains copper (0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the substrate as taught be Sasaki with a copper layer as taught by Edwards for the benefit of increased adhesion and thermal stability of the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2003/0146187) in view of Edwards (US 2006/0098919) in further view of Uekawa et. al. (US 2004/0240085).


Uekawa teaches where the micro-lens has an alignment groove, and where the substrate has an alignment mark (10a , 10b, 10c) corresponding to the alignment groove in the micro-lens (para. 0113).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the micro optical system as taught by Sasaki with the alignment groves as taught by Uekawa for the benefit of greater alignment of the system during the pick and place positioning.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uekawa et. al. (US 2004/0240085) in view of Edwards (US 2006/0098919).

Regarding claim 15 Uekawa teaches a micro-optical bench, where the substrate comprises a silicon substrate (para. 0010).
Uekawa does not teach where the substrate contains copper.
Edward teaches where the substrate contains copper (0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the substrate as taught be Sasaki with a copper layer as taught by Edwards for the benefit of increased adhesion and thermal stability of the system.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872